WELLS, Judge.
I. Motion To Suppress
In ruling upon defendant’s motion to suppress, the district court entered the following order:
Conclusions of Law
1. The evidence of the failure of the Defendant to use her seat belt is not admissible in any other criminal or civil action except one based on a violation of this section pursuant to North Carolina General Statute Section 20-135.2A(d).
2. That failure to sever the two offenses would result in an unfair determination of the Defendant’s guilt or innocence pursuant to North Carolina General Statute Section 15A-927(b)(l).
THEREFORE, based upon the foregoing, the Court ORDERS, ADJUDGES and Decrees that the offenses of Driving While Impaired and Failure to Use Seat Belt shall be severed in order to promote a fair determination of the Defendant’s guilt or innocence of each offense.
On 18 March 1992, the superior court entered its order affirming the judgment of the district court.
In this case of apparent first impression before our appellate courts, we must determine whether the trial court correctly construed the provisions of G.S. § 20-135.2A(d) so as to require the dismissal of the driving while impaired charge against defendant. For the reasons which follow, we answer that question in the affirmative.
In 1985, the United States Department of Transportation promulgated a directive requiring that all American-made cars be equipped with automatic crash protection devices unless states accounting for at least two-thirds of the nation’s population passed mandatory seat belt usage laws, see Comment, Seat Belt Law, 64 N.C. Law Rev. 1127 (1986). In response to that directive, our General Assembly enacted such a law (Seat Belt Use Mandatory), codified in G.S. § 20-135.2A. Subsection (d) of the statute provided:
(d) Failure to wear a seat safety belt in violation of this section shall not constitute negligence in any action for the recovery of damages arising out of the operation, ownership, or *689maintenance of a motor vehicle, nor shall anything in this act change any existing law, rule or procedure pertaining to any such civil action.
This was an apparent codification of our Supreme Court’s rejection of the so-called common law “seat belt defense” in Miller v. Miller, 273 N.C. 228, 160 S.E.2d 65 (1968).
The N.C.L.R. Comment we have cited above was sharply critical of the General Assembly for failing to use the enactment of our mandatory seat belt usage law to overturn Miller so as to allow the use of the “seat belt defense” as a factor in mitigation of damages (of injured motorists who failed to buckle-up). Nevertheless, when the General Assembly next considered the question, it enacted Chapter 623 of the 1987 Session Laws as follows:
An Act to make the evidence of the usage of seat belts INADMISSIBLE IN CRIMINAL OR CIVIL PROCEEDINGS

The General Assembly of North Carolina enacts:

Section 1. G.S. 20-135.2A(d) is rewritten to read:
‘(d) Evidence of failure to wear a seat belt shall not be admissible in any criminal or civil trial, action, or proceeding except in an action based on a violation of this section.’
Section 2. This act is effective upon ratification.
In the General Assembly read three times and ratified this 16th day of July 1987.
Thus, not only did the General Assembly retain the exclusion of the seat belt defense in civil cases, but expanded the act so as to exclude evidence of the failure to have a fastened seat belt in place in other criminal proceedings.
In United States v. Cartledge, 742 F.Supp. 291 (M.D.N.C. 10 Aug. 1990), reversed on other grounds, 928 F.2d 93 (4th Cir. 1991), defendant was charged with possession of a firearm by a felon. His motion to suppress was based on the fact that the highway stop of his automobile was for a seat belt violation under North Carolina law. Judge Erwin, writing for the Court, interpreted G.S. § 20-135.2A(d) in this way: [It is] “apparent from the language of this section that North Carolina created an evidentiary privilege for violation of this statute such that evidence of failure to use *690a seat belt could not be used for any purpose except prosecution under this statute.” (Emphasis supplied.)
Our research has disclosed that during the 1993 Session of the General Assembly, three bills were introduced proposing amendments to G.S. § 20-135.2A(d).
Senate Bill 731 was as follows:
A BILL TO BE ENTITLED
An Act to allow evidence of a lack of seat belt usage TO BE ADMITTED IN A CRIMINAL OR CIVIL PROCEEDING.
The General Assembly of North Carolina enacts:
Section 1. G.S. 20-135.2A(d) reads as rewritten:
‘(d) Evidence of failure to wear a seat belt shall not be admissible in any criminal or civil trial, action, or proceeding except in an action based on a violation of this section or as justification for the stop of a vehicle or detention of a vehicle operator and passengers.’
Section 2. This act is effective upon ratification and shall apply to any trial, action, or proceeding held on or after that date.
House Bill 697 was as follows:
A BILL TO BE ENTITLED
An Act to make the failure to wear a seat belt admissible IN CRIMINAL TRIALS.
The General Assembly of North Carolina enacts:
Section 1. G.S. 20-135.2A(d) reads as rewritten:
‘(d) Evidence of failure to wear a seat belt shall not be admissible in any civil trial, action, or proceeding.’
Section 2. This act becomes effective December 1, 1993, and applies to violations cited and offenses occurring on or after that date.
House Bill 728 was as follows:
*691A BILL TO BE ENTITLED
An Act to make the wearing of seat belts admissible in CRIMINAL PROCEEDINGS.
The General Assembly of North Carolina enacts:
Section 1. G.S. 20-135.2A(d) reads as rewritten:
‘(d) Evidence of failure to wear a seat belt shall not be admissible in any criminal or civil trial, action, or proceeding except in an action based on a violation of this section or as justification for the stop of a vehicle or detention of a vehicle operator and passengers.’
Section 2. This act is effective upon ratification and shall apply to any trial, action, or proceeding held on or after that date.
None of the bills were enacted.
With this legislative background and history in mind, we are persuaded that the trial court’s ruling in this case was the only one that could be made. The language of the statute is clear and unambiguous, and leaves us no basis for any construction other than that given by the trial court.
The State urgently contends that such a construction effects an absurd result, which the Legislature could not have intended. We cannot agree. We recognize the State’s concern, it being obvious that not only may the offense of impaired driving go un-prosecuted in some cases, but that evidence of other serious crimes might also be excluded where the initial stop of a motor vehicle was for a seat belt violation. A recent decision of this Court illustrates the problem. In State v. Morocco, 99 N.C. App. 421, 393 S.E.2d 545 (1990), the defendant driver, initially stopped for a seat belt violation, was found to be transporting a significant amount of cocaine. His motion to suppress that evidence, which did not raise or present the statutory exclusion, was denied, and this Court upheld the conviction.
Nevertheless, we must recognize in this case that the Legislature has written a clear rule which our courts cannot violate.
*692II. Severance
The State also contends that the trial court erred in allowing defendant’s motion to sever the trial of her seat belt infraction from her driving while impaired charge. For the reasons we have stated above, this ruling was obviously correct.
The judgment below is
Affirmed.
Judge LEWIS dissents in a separate opinion.
Judge MARTIN concurs in a separate opinion.